

114 S3021 ES: Veterans Education Improvement Act of 2016
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



114th CONGRESS2d SessionS. 3021IN THE SENATE OF THE UNITED STATESAN ACTTo amend title 38, United States Code, to authorize the use of Post-9/11 Educational Assistance to
			 pursue independent study programs at certain educational institutions that
 are not institutions of higher learning.1.Short titleThis Act may be cited as the Veterans Education Improvement Act of 2016 or the VEI Act of 2016.2.Authorization for use of Post-9/11 Educational Assistance to pursue independent study programs at
			 certain educational institutions that are not institutions of higher
 learningParagraph (4) of section 3680A(a) of title 38, United States Code, is amended to read as follows:(4)any independent study program except—(A)with respect to enrollments occurring during the period beginning on the date of the enactment of the Veterans Education Improvement Act of 2016 and ending on September 30, 2018, an independent study program (including open circuit television) that—(i)is accredited by a nationally recognized accrediting agency; and(ii)leads—(I)to a standard college degree;(II)to a certificate that reflects educational attainment offered by an institution of higher learning; or(III)to a certificate that reflects completion of a course of study offered by—(aa)an area career and technical education school (as defined in subparagraphs (C) and (D) of section 3(3) of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302(3))) that provides education at the postsecondary level; or(bb)a postsecondary vocational institution (as defined in section 102(c) of the Higher Education Act of 1965 (20 U.S.C. 1002(c))) that provides education at the postsecondary level; and(B)with respect to enrollments occurring during any period other than the period described in subparagraph (A), an accredited independent study program (including open circuit television) leading—(i)to a standard college degree; or(ii)to a certificate that reflects educational attainment offered by an institution of higher learning..3.Approval of courses of education and training for purposes of the vocational rehabilitation program of the Department of Veterans Affairs(a)In generalSection 3104(b) of title 38, United States Code, is amended—(1)by inserting (1) before A rehabilitation; and(2)by adding at the end the following new paragraph:(2)(A)Except as provided in subparagraph (B), to the maximum extent practicable, a course of education or training may be pursued by a veteran as part of a rehabilitation program under this chapter only if the course is approved for purposes of chapter 30 or 33 of this title.(B)The Secretary may waive the requirement under subparagraph (A) to the extent the Secretary determines appropriate..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to a course of education or training pursued by a veteran who first begins a program of rehabilitation under chapter 31 of title 38, United States Code, on or after the date that is one year after the date of the enactment of this Act.4.Authority to prioritize vocational rehabilitation services based on needSection 3104 of title 38, United States Code, as amended by section 3, is further amended by adding at the end the following new subsection:(c)(1)The Secretary shall have the authority to administer this chapter by prioritizing the provision of services under this chapter based on need, as determined by the Secretary.(2)In evaluating need for purposes of this subsection, the Secretary shall consider disability ratings, the severity of employment handicaps, qualification for a program of independent living services and assistance, income, and such other factors as the Secretary considers appropriate.(3)Not later than 90 days before making any changes to the prioritization of the provision of services under this chapter as authorized under paragraph (1), the Secretary shall submit to Congress a plan describing such changes..5.Codification and improvement of election process for Post-9/11 Educational Assistance Program(a)In generalSubchapter III of chapter 33 of title 38, United States Code, is amended—(1)by redesignating section 3325 as section 3326; and(2)by inserting after section 3324 the following new section 3325:3325.Election to receive educational assistance(a)Individuals eligible to elect participation in post-9/11 educational assistanceAn individual may elect to receive educational assistance under this chapter if such individual—(1)as of August 1, 2009—(A)is entitled to basic educational assistance under chapter 30 of this title and has used, but retains unused, entitlement under that chapter;(B)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 and has used, but retains unused, entitlement under the applicable chapter;(C)is entitled to basic educational assistance under chapter 30 of this title but has not used any entitlement under that chapter;(D)is entitled to educational assistance under chapter 107, 1606, or 1607 of title 10 but has not used any entitlement under such chapter;(E)is a member of the Armed Forces who is eligible for receipt of basic educational assistance under chapter 30 of this title and is making contributions toward such assistance under section 3011(b) or 3012(c) of this title; or(F)is a member of the Armed Forces who is not entitled to basic educational assistance under chapter 30 of this title by reason of an election under section 3011(c)(1) or 3012(d)(1) of this title; and(2)as of the date of the individual’s election under this paragraph, meets the requirements for entitlement to educational assistance under this chapter.(b)Cessation of contributions toward GI billEffective as of the first month beginning on or after the date of an election under subsection (a) of an individual described by paragraph (1)(E) of that subsection, the obligation of the individual to make contributions under section 3011(b) or 3012(c) of this title, as applicable, shall cease, and the requirements of such section shall be deemed to be no longer applicable to the individual.(c)Revocation of remaining transferred entitlement(1)Election to revokeIf, on the date an individual described in paragraph (1)(A) or (1)(C) of subsection (a) makes an election under that subsection, a transfer of the entitlement of the individual to basic educational assistance under section 3020 of this title is in effect and a number of months of the entitlement so transferred remain unutilized, the individual may elect to revoke all or a portion of the entitlement so transferred that remains unutilized.(2)Availability of revoked entitlementAny entitlement revoked by an individual under this paragraph shall no longer be available to the dependent to whom transferred, but shall be available to the individual instead for educational assistance under chapter 33 of this title in accordance with the provisions of this section.(3)Availability of unrevoked entitlementAny entitlement described in paragraph (1) that is not revoked by an individual in accordance with that paragraph shall remain available to the dependent or dependents concerned in accordance with the current transfer of such entitlement under section 3020 of this title.(d)Post-9/11 educational assistance(1)In generalSubject to paragraph (2) and except as provided in subsection (e), an individual making an election under subsection (a) shall be entitled to educational assistance under this chapter in accordance with the provisions of this chapter, instead of basic educational assistance under chapter 30 of this title, or educational assistance under chapter 107, 1606, or 1607 of title 10, as applicable.(2)Limitation on entitlement for certain individualsIn the case of an individual making an election under subsection (a) who is described by paragraph (1)(A) of that subsection, the number of months of entitlement of the individual to educational assistance under this chapter shall be the number of months equal to—(A)the number of months of unused entitlement of the individual under chapter 30 of this title, as of the date of the election, plus(B)the number of months, if any, of entitlement revoked by the individual under subsection (c)(1).(e)Continuing entitlement to educational assistance not available under 9/11 assistance program(1)In generalIn the event educational assistance to which an individual making an election under subsection (a) would be entitled under chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable, is not authorized to be available to the individual under the provisions of this chapter the individual shall remain entitled to such educational assistance in accordance with the provisions of the applicable chapter.(2)Charge for use of entitlementThe utilization by an individual of entitlement under paragraph (1) shall be chargeable against the entitlement of the individual to educational assistance under this chapter at the rate of one month of entitlement under this chapter for each month of entitlement utilized by the individual under paragraph (1) (as determined as if such entitlement were utilized under the provisions of chapter 30 of this title, or chapter 107, 1606, or 1607 of title 10, as applicable).(f)Additional post-9/11 assistance for members having made contributions toward GI bill(1)Additional assistanceIn the case of an individual making an election under subsection (a) who is described by subparagraph (A), (C), or (E) of paragraph (1) of that subsection, the amount of educational assistance payable to the individual under this chapter as a monthly stipend payable under paragraph (1)(B) of section 3313(c) of this title, or under paragraphs (2) through (7) of that section (as applicable), shall be the amount otherwise payable as a monthly stipend under the applicable paragraph increased by the amount equal to—(A)the total amount of contributions toward basic educational assistance made by the individual under section 3011(b) or 3012(c) of this title, as of the date of the election, multiplied by(B)the fraction—(i)the numerator of which is—(I)the number of months of entitlement to basic educational assistance under chapter 30 of this title remaining to the individual at the time of the election; plus(II)the number of months, if any, of entitlement under chapter 30 revoked by the individual under subsection (c)(1); and(ii)the denominator of which is 36 months.(2)Months of remaining entitlement for certain individualsIn the case of an individual covered by paragraph (1) who is described by subsection (a)(1)(E), the number of months of entitlement to basic educational assistance remaining to the individual for purposes of paragraph (1)(B)(i)(II) shall be 36 months.(3)Timing of paymentThe amount payable with respect to an individual under paragraph (1) shall be paid to the individual together with the last payment of the monthly stipend payable to the individual under paragraph (1)(B) of section 3313(c) of this title, or under paragraphs (2) through (7) of that section (as applicable), before the exhaustion of the individual’s entitlement to educational assistance under this chapter.(g)Continuing entitlement to additional assistance for critical skills or speciality and additional
 serviceAn individual making an election under subsection (a)(1) who, at the time of the election, is entitled to increased educational assistance under section 3015(d) of this title, or section 16131(i) of title 10, or supplemental educational assistance under subchapter III of chapter 30 of this title, shall remain entitled to such increased educational assistance or supplemental educational assistance in the utilization of entitlement to educational assistance under this chapter, in an amount equal to the quarter, semester, or term, as applicable, equivalent of the monthly amount of such increased educational assistance or supplemental educational assistance payable with respect to the individual at the time of the election.(h)Alternative election by Secretary(1)In generalIn the case of an individual who, on or after January 1, 2016, submits to the Secretary an election under this section that the Secretary determines is clearly against the interests of the individual, or who fails to make an election under this section, the Secretary may make an alternative election on behalf of the individual that the Secretary determines is in the best interests of the individual.(2)NoticeIf the Secretary makes an election on behalf of an individual under this subsection, the Secretary shall notify the individual by not later than seven days after making such election and shall provide the individual with a 30-day period, beginning on the date of the individual’s receipt of such notice, during which the individual may modify or revoke the election made by the Secretary on the individual’s behalf. The Secretary shall include, as part of such notice, a clear statement of why the alternative election made by the Secretary is in the best interests of the individual as compared to the election submitted by the individual. The Secretary shall provide the notice required under this paragraph by electronic means whenever possible.(i)Irrevocability of electionsAn election under subsection (a) or (c)(1) is irrevocable..(b)Clerical amendmentThe table of sections at the beginning of such chapter is amended by striking the item relating to section 3325 and inserting the following new items:3325. Election to receive educational assistance.3326. Reporting requirement..(c)Conforming repealSubsection (c) of section 5003 of the Post-9/11 Veterans Educational Assistance Act of 2008 (Public Law 110–252; 38 U.S.C. 3301 note) is hereby repealed.6.Work-study allowanceSection 3485(a)(4) of title 38, United States Code, is amended by striking June 30, 2013 each place it appears and inserting June 30, 2013, or the period beginning on June 30, 2017, and ending on June 30, 2022.7.Retention of entitlement to educational assistance during certain additional periods of active duty(a)Educational assistance allowanceSection 16131(c)(3)(B)(i) of title 10, United States Code, is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.(b)Expiration dateSection 16133(b)(4) of such title is amended by striking or 12304 and inserting 12304, 12304a, or 12304b.8.Reports on progress of students receiving Post-9/11 Educational Assistance(a)In generalChapter 33 of title 38, United States Code, as amended by section 5, is further amended—(1)in subsection 3326(c), as redesignated—(A)in paragraph (2), by striking and after the semicolon;(B)by redesignating paragraph (3) as paragraph (4); and(C)by inserting after paragraph (2) the following new paragraph (3):(3)the information received by the Secretary under section 3327 of this title; and; and(2)by adding at the end the following new section:3327.Report on student progressAs a condition on approval under chapter 36 of this title of a course offered by an educational institution (as defined in section 3452 of this title), each year, each educational institution (as so defined) that received a payment in that year on behalf of an individual entitled to educational assistance under this chapter shall submit to the Secretary such information regarding the academic progress of the individual as the Secretary may require..(b)Clerical amendmentThe table of sections at the beginning of such chapter, as amended by section 5, is further amended by adding at the end the following new item:3327. Report on student progress..(c)Effective dateThe amendments made by this section shall take effect on the date that is one year after the date of the enactment of this Act.9.Centralized reporting of veteran enrollment by certain groups, districts, and consortiums of
 educational institutions(a)In generalSection 3684(a) of title 38, United States Code, is amended—(1)in paragraph (1), by inserting 32, 33, after 31,; and(2)by adding at the end the following new paragraph:(4)For purposes of this subsection, the term educational institution may include a group, district, or consortium of separately accredited educational institutions located in the same State that are organized in a manner that facilitates the centralized reporting of the enrollments in such group, district, or consortium of institutions..(b)Effective dateThe amendments made by subsection (a) shall apply with respect to reports submitted on or after the date of the enactment of this Act.10.Role of State approving agencies(a)Approval of certain coursesSection 3672(b)(2)(A) of title 38, United States Code, is amended by striking the following and all that follows through the colon and inserting the following: a program of education is deemed to be approved for purposes of this chapter if a State approving agency, or the Secretary when acting in the role of a State approving agency, determines that the program is one of the following programs:.(b)Approval of other coursesSection 3675 of such title is amended—(1)in subsection (a)(1)—(A)by striking The Secretary or a State approving agency and inserting A State approving agency, or the Secretary when acting in the role of a State approving agency,; and(B)by striking offered by proprietary for-profit educational institutions and inserting not covered by section 3672 of this title; and(2)in subsection (b)—(A)in the matter before paragraph (1), by striking the Secretary or the State approving agency and inserting the State approving agency, or the Secretary when acting in the role of a State approving agency,; and(B)in paragraph (1), by striking the Secretary or the State approving agency and inserting the State approving agency, or the Secretary when acting in the role of a State approving agency.11.Modification of requirements for approval for purposes of educational assistance provided by Department of Veterans Affairs of programs designed to prepare individuals for licensure or certification(a)Approval of nonaccredited coursesSubsection (c) of section 3676 of title 38, United States Code, is amended—(1)by redesignating paragraph (14) as paragraph (16); and(2)by inserting after paragraph (13) the following new paragraphs:(14)In the case of a course designed to prepare an individual for licensure or certification in a State, the course—(A)meets all instructional curriculum licensure or certification requirements of such State; and(B)in the case of a course designed to prepare an individual for licensure to practice law in a State, is accredited by an accrediting agency or association recognized by the Secretary of Education under subpart 2 of part H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099b).(15)In the case of a course designed to prepare an individual for employment pursuant to standards developed by a board or agency of a State in an occupation that requires approval, licensure, or certification, the course—(A)meets such standards; and(B)in the case of a course designed to prepare an individual for licensure to practice law in a State, is accredited by an accrediting agency or association recognized by the Secretary of Education under subpart 2 of part H of title IV of the Higher Education Act of 1965 (20 U.S.C. 1099b)..(b)ExceptionsSuch section is further amended by adding at the end the following new subsection:(f)(1)The Secretary may waive the requirements of paragraph (14) or (15) of subsection (c) in the case of a course of education offered by an educational institution (either accredited or not accredited) if the Secretary determines all of the following:(A)The educational institution is not accredited by an agency or association recognized by the Secretary of Education.(B)The course did not meet the requirements of such paragraph at any time during the two-year period preceding the date of the waiver.(C)The waiver furthers the purposes of the educational assistance programs administered by the Secretary or would further the education interests of individuals eligible for assistance under such programs.(D)The educational institution does not provide any commission, bonus, or other incentive payment based directly or indirectly on success in securing enrollments or financial aid to any persons or entities engaged in any student recruiting or admission activities or in making decisions regarding the award of student financial assistance, except for the recruitment of foreign students residing in foreign countries who are not eligible to receive Federal student assistance.(2)Not later than 30 days after the date on which the Secretary issues a waiver under paragraph (1), the Secretary shall submit to Congress notice of such waiver and a justification for issuing such waiver..(c)Approval of accredited coursesSection 3675(b)(3) of such title, as amended by section 10, is further amended—(1)by striking and (3) and inserting (3), (14), (15), and (16); and(2)by inserting before the period at the end the following: (or, with respect to such paragraphs (14) and (15), the requirements under such paragraphs are waived pursuant to subsection (f)(1) of section 3676 of this title).(d)Approval of accredited standard college degree programs offered at public or not-for-profit
 educational institutionsSection 3672(b)(2) of such title is amended—(1)in subparagraph (A)(i), by striking An accredited and inserting Except as provided in subparagraph (C), an accredited; and(2)by adding at the end the following new subparagraph:(C)A course that is described in both subparagraph (A)(i) of this paragraph and in paragraph (14) or (15) of section 3676(c) of this title shall not be deemed to be approved for purposes of this chapter unless—(i)a State approving agency, or the Secretary when acting in the role of a State approving agency, determines that the course meets the applicable criteria in such paragraphs; or(ii)the Secretary issues a waiver for such course under section 3676(f)(1) of this title..(e)Disapproval of coursesSection 3679 of such title is amended by adding at the end the following new subsection:(d)Notwithstanding any other provision of this chapter, the Secretary or the applicable State approving agency shall disapprove a course of education described in paragraph (14) or (15) of section 3676(c) of this title unless the educational institution providing the course of education—(1)publicly discloses any conditions or additional requirements, including training, experience, or examinations, required to obtain the license, certification, or approval for which the course of education is designed to provide preparation; and(2)makes each disclosure required by paragraph (1) in a manner that the Secretary considers prominent (as specified by the Secretary in regulations prescribed for purposes of this subsection)..(f)ApplicabilityIf after enrollment in a course of education that is subject to disapproval by reason of an amendment made by this Act, an individual pursues one or more courses of education at the same educational institution while remaining continuously enrolled (other than during regularly scheduled breaks between courses, semesters, or terms) at that institution, any course so pursued by the individual at that institution while so continuously enrolled shall not be subject to disapproval by reason of such amendment.12.Compliance surveys(a)In generalSection 3693 of title 38, United States Code, is amended—(1)by striking subsection (a) and inserting the following new subsection (a):(a)(1)Except as provided in subsection (b), the Secretary shall conduct an annual compliance survey of educational institutions and training establishments offering one or more courses approved for the enrollment of eligible veterans or persons if at least 20 such veterans or persons are enrolled in any such course.(2)The Secretary shall—(A)design the compliance surveys required by paragraph (1) to ensure that such institutions or establishments described in such paragraph, as the case may be, and approved courses are in compliance with all applicable provisions of chapters 30 through 36 of this title;(B)survey each such educational institution and training establishment not less than once during every two-year period; and(C)assign not fewer than one education compliance specialist to work on compliance surveys in any year for each 40 compliance surveys required to be made under this section for such year.(3)The Secretary, in consultation with the State approving agencies, shall—(A)annually determine the parameters of the surveys required under paragraph (1); and(B)not later than September 1 of each year, make available to the State approving agencies a list of the educational institutions and training establishments that will be surveyed during the fiscal year following the date of making such list available.; and(2)by adding at the end the following new subsection:(c)In this section, the terms educational institution and training establishment have the meanings given such terms in section 3452 of this title..(b)Conforming amendmentsSubsection (b) of such section is amended—(1)by striking subsection (a) of this section for an annual compliance survey and inserting subsection (a)(1) for a compliance survey;(2)by striking institution and inserting educational institution or training establishment; and(3)by striking institution's demonstrated record of compliance and inserting record of compliance of such institution or establishment.13.Technical amendment relating to in-State tuition rate for individuals to whom entitlement is transferred under All-Volunteer Force Educational Assistance Program and Post-9/11 Educational Assistance(a)Technical amendmentSubparagraph (B) of section 3679(c)(2) of title 38, United States Code, is amended to read as follows:(B)An individual who is entitled to assistance under—(i)section 3311(b)(9) of this title; or(ii)section 3319 of this title by virtue of the individual's relationship to—(I)a veteran described in subparagraph (A); or(II)a member of the uniformed services described in section 3319(b) of this title who is serving on active duty..(b)ApplicabilityThe amendment made by subsection (a) shall apply with respect to a course, semester, or term that begins after July 1, 2017.14.Authority of Directors of Veterans Integrated Service Networks to investigate medical centers of
 the Department of Veterans Affairs(a)In generalThe Director of a Veterans Integrated Service Network of the Department of Veterans Affairs may contract with an appropriate entity specializing in civilian accreditation or health care evaluation to investigate any medical center within such Network to assess and report deficiencies of the facilities at such medical center.(b)CoordinationBefore entering into any contract under subsection (a), the Director of a Veterans Integrated Service Network shall notify the Secretary of Veterans Affairs, the Inspector General of the Department of Veterans Affairs, and the Comptroller General of the United States for purposes of coordinating any investigation conducted pursuant to such contract with any other investigations or accreditations that may be ongoing.(c)Rule of constructionNothing in this section may be construed—(1)to prevent the Office of the Inspector General of the Department of Veterans Affairs from conducting any review, audit, evaluation, or inspection regarding a topic for which a review is conducted under subsection (a); or(2)to modify the requirement that employees of the Department assist with any review, audit, evaluation, or inspection conducted by the Office of the Inspector General of the Department.Passed the Senate December 10 (legislative day, December 9), 2016.Secretary